Upon conviction for unlawfully carrying a pistol, appellant's punishment was assessed at thirty days confinement in the county jail.
Appellant was arrested on January 17, 1922, in front of the post office at Sour Lake and a pistol was found upon his person. He defended on the ground that on the night of January 4th, a colored boy had come to appellant's house and told him a man had given him fifty cents to come and tell appellant he was wanted at the telephone; that he became suspicious and knowing other parties in the same locality had been decoyed from their homes by this means and treated with violence, he declined to go; that the next day he went to the telephone office and ascertained no call had been made for him the night before, and no message dispatched for him from the telephone office; that, knowing some parties had been attacked in daylight after efforts to decoy them out at night had failed, and not knowing who the parties were who might be seeking to do him violence and therefore being unable to resort to legal means for protection, he was carrying the pistol for his protection against an anticipated attack. The negro boy who delivered the message and the telephone operator confirmed appellant's testimony in so far as they knew of facts asserted by him.
The trial court properly refused two special charges which were in different form, but both were peremptory instructions to acquit. An issue was raised by the evidence but it was the jury's province to determine the facts and not the court. We would observe in this connection also that the record shows no objections in writing to the court's charge. There does appear what purports to be a bill of exceptions upon the subject, but it is marked "refused," and properly has no place in the record. This being a misdemeanor case, *Page 40 
the general rule would apply requiring timely exceptions to the general charge, as well as requested charges. (Note 49, Art. 743, p. 518, Vernon's Crim. Stat., Vol. 2.)
The court properly charged the jury that if appellant had reasonable ground for fearing an unlawful attack upon his person, and that the danger was so imminent and threatening as not to admit of the arrest of the person about to make such attack, upon legal process, he would not be guilty. Having so guarded the rights of appellant, and the jury having decided the issue against him, nothing remains for us but to affirm the judgment.
Affirmed.
                          ON REHEARING                         April 25, 1923.